Citation Nr: 0502422	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-33 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a left knee disability, 
including as secondary to service-connected right knee 
disability.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from February 1943 to November 
1946.  The veteran also had various periods of active service 
duty for training (ACDUTRA) and/or inactive duty training 
(INACDUTRA) with the Army National Guard from September 1946 
to February 1964 and from March 1964 to January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Des Moines, Iowa, 
Regional Office (RO).

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDING OF FACT

The preponderance of the competent evidence of record 
indicates that the veteran's current left knee disability was 
not caused or worsened by his right knee disability, or by 
any incident of active military duty. 


CONCLUSION OF LAW

A left knee disability is not proximately due to or the 
result of service-connected right knee disability.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310(a), 3.159 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  The veteran's claim was 
received by statement dated in January 2002.  By letter dated 
in June 2002, the veteran was apprised of his responsibility 
to provide competent evidence of a current disability that 
was linked by competent evidence to some incident of service, 
or to a presently service-connected disorder.  He was 
specifically advised in this regard that his own statement 
was not sufficient to substantiate the claim.  


Although the claim was denied by rating decision dated in 
November 2002, and a statement of the case (SOC) was issued 
in July 2003, a supplemental statement of the case (SSOC) was 
issued in March 2004, and the veteran was again advised in 
accordance with the VCAA in June 2002 and January 2004.  The 
veteran was then advised of the applicable law and 
regulations and given adequate notice as to the evidence 
needed to substantiate his claim and the evidence not of 
record that was necessary to substantiate his claim.  

In addition, the VCAA notification letters fully explained 
the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of the parties to 
secure evidence, and asked the veteran to submit or authorize 
VA to obtain outstanding evidence and documentation relevant 
to the appeal.  

Thus, the VA has provided all notice as required by the VCAA, 
including asking him to submit everything he has which is 
pertinent to the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has taken all appropriate action to 
develop the veteran's claim, including obtaining VA and 
private treatment records.  The Board also notes that in this 
case the veteran was provided notice of the VCAA prior to the 
initial unfavorable RO decision. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held in part that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence - in particular as to the 
requirement to submit competent evidence of a linkage 
between the claimed disorder and any service-connected 
disorder or military service - the specific basis upon 
which the claim is being denied.  Thus, although the 
veteran was not specifically informed of the "fourth 
element" as derived from Pelegrini, it is clear that he 
has been advised on numerous occasions to submit such 
relevant evidence that he had in his possession.  In 
this regard, because no information which could be 
forthcoming from the veteran would alter the specific 
basis for the denial of this claim, no prejudice inures 
due to the lack to advise the veteran in accordance with 
the "fourth element."  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Factual Background

The veteran contends that he suffers from a left knee 
disability as a result of his service-connected right knee 
disability.  Having carefully considered the veteran's claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim and the appeal will be denied.
  
As an initial matter, the veteran's service medical records 
are devoid of any mention of any complaints, symptoms, or 
diagnoses of a left knee disorder, and no physician has 
opined that the left knee disorder is linked to any incident 
of military service.  See Schroeder v. West, 212 F.3d 1265 
(Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994) (Both for the general proposition that in claims 
involving service connection, the Board must also examine the 
evidence of record to ascertain if there is any other basis 
upon which to develop or grant the claim, including direct 
service connection).      

VA medical treatment records dated in December 1996 show that 
the veteran was diagnosed with degenerative joint disease of 
the left knee.  The veteran had denied recent injury to the 
knee.  In a January 2002 VA outpatient treatment record, the 
veteran complained of pain and swelling of the left knee.  X-
rays of the left knee revealed degenerative joint disease 
with medial compartment narrowing.  The veteran was diagnosed 
with symptomatic Baker's cyst and degenerative disc disease 
of the left knee. VA outpatient treatment records dated from 
December 2001 to February 2002 reveal ongoing treatment for 
the left knee.  These records do not reveal any competent 
nexus between the veteran's left knee symptoms and the right 
knee disorder.  

The veteran underwent a VA orthopedic examination in November 
2002.  The examiner noted that the veteran had advanced 
degenerative joint disease of the right knee and underwent a 
right total knee arthroplasty in April 1998.  The veteran 
complained of increasing discomfort in the left knee in the 
patellofemoral and medial joint spaces.  Examination of the 
left knee revealed motion of approximately 3-130 degrees.  
There was no effusion or erythema.  There was no popliteal 
tenderness or fullness noted in the popliteal fossa.  There 
was slight discomfort along the medial joint line.  The 
ligamentous structures were intact medially/laterally and in 
the anterior/posterior direction.  The patella seemed to 
tract normally although there was a moderate amount of 
patellofemoral crepitus.  Motor examination of the left lower 
extremity was intact.  X-rays of the left knee revealed 
moderately advanced medial joint space narrowing as well as 
patellofemoral narrowing.  There also appeared to be some 
calcification of the lateral compartment cartilage.  The 
assessment was status post right total knee arthroplasty with 
good functional outcome and moderately advanced degenerative 
joint disease of the left knee.  

The examiner commented that there was no data to support that 
the condition of his right knee has caused the condition of 
the left knee.  The degenerative joint disease of the left 
knee was most likely associated with the veteran's age.  

The veteran underwent a VA orthopedic examination in February 
2004.  Examination of the left knee showed 0-115 degrees of 
range of motion.  There were several abrasions of the 
anterior tibia bilaterally from recent and past falls.  X-
rays of the knees revealed loss of the joint space in the 
medial and lateral compartments of the left knee as well as 
degenerative changes of the patellofemoral articulation.  The 
assessment was advanced degenerative arthritis of the left 
knee.

The examiner noted that the veteran's entire claims folder 
was reviewed.  It was stated that the veteran had advanced 
degenerative joint disease of both knees and went on to have 
a right total knee arthroplasty done with satisfactory 
outcome.  The examiner had no data to support the veteran's 
claim that his right knee disability caused his left knee 
degenerative changes.  With regard to a diagnosis of a 
Baker's cyst, it was noted that Baker's cysts are quite 
commonly found in conjunction with advanced degenerative 
joint disease of the knee, and that cysts will become more 
prominent.  The examiner concluded that the Baker's cysts are 
directly related to left knee degenerative knee condition and 
not in any way connected to the service-connected right knee 
disorder.    

The veteran posited at a November 2003 hearing before an RO 
hearing officer that because he has been favoring left knee 
as a result of his right knee disability, his left knee has 
been developing .  He stated that he noticed problems with 
his left knee about a year after he had a right knee 
replacement.  He reiterated these contentions and reports at 
an August 2004 videoconference hearing.  

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability "is proximately due to or 
the result of a service-connected disease or injury ..." 
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

The evidence in this case shows that the veteran does have a 
current left knee disability.  The pertinent question with 
this claim, however, is whether the left knee disability was 
caused or aggravated by the right knee disability.  The 
medical evidence preponderates against such a finding.  In 
this case, the VA examiner in November 2002 and February 2004 
opined that it was not likely that the veteran's left knee 
problem was a result of his right knee disorder.  The 
examiner attributed the veteran's degenerative joint disease 
of the left knee to his age rather than to his service-
connected right knee disorder.  The VA examiner's conclusion 
was based on a thorough physical examination of the veteran 
with consideration of the veteran's entire medical history.  

There is no differing opinion of record, and the veteran 
reported in August 2004 that no medical professional has so 
opined.  While it cannot be doubted that the veteran is 
sincere in his belief that his left knee symptoms were caused 
by the service-connected right knee disorder, his theory 
regarding this linkage is not competent evidence.  It is 
well-established that  laypersons, such as the appellant, are 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Accordingly, the evidence is against the claim for service 
connection for a right knee disability, secondary to service-
connected left knee disability.


ORDER

Service connection for a left knee disability is denied.




	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


